Citation Nr: 1111671	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  06-03 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for lower extremity peripheral neuropathy as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from June 1969 to July 1970.

The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from rating decisions of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2006.  A transcript of that proceeding is of record.  In a decision issued in April 2008, the Board denied the claims on appeal.  The Veteran appealed that decision to the Court.  In August 2010, the Court issued a memorandum decision that vacated the Board's April 2008 decision and remanded the matters on appeal to the Board for action in compliance with the instructions in the memorandum decision.

The Board also notes that in March 2010, the Veteran perfected an appeal of the issues of entitlement to service connection for lumbar spine disability, right hip disability, hypertension and hemorrhoids, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  The record does not show that these issues have been certified for appellate consideration by the Board.  Accordingly, the issues are not currently before the Board.






REMAND

Regarding the Veteran's claim seeking service connection for diabetes mellitus, the Veteran maintains that he experienced symptoms of diabetes during his military service.

Service treatment records (STRs) show that on service entrance examination in June 1969, the Veteran weighed 142 pounds and was 67 inches tall; he reported that he had recently lost weight.  He was seen for complaints of polyuria in October 1969 and headaches in May 1970.  STRs do not show a diagnosis of diabetes.  In addition, STRs do not contain any reference to abnormal test results suggesting that the Veteran was pre-diabetic or borderline diabetic.  A July 1970 report of examination for discharge shows that the Veteran weighed 157 pounds and was 70 inches tall.  His endocrine system was found to be normal on clinical evaluation.  The post-service medical evidence of record shows that the Veteran currently has a diagnosis of diabetes mellitus; the earliest evidence of such diagnosis was in the late 1990's, nearly 30 years after the Veteran's discharge from service.  

In a June 2006 statement, the Veteran maintained that he had headaches and vision problems in service, which were relieved when his blood sugar level "got under better control."  During a July 2006 hearing before the Board, the Veteran testified that he experienced vision problems, excessive weight gain, excessive thirst and frequent uriniation in service. 

In an August 2006 statement, the Veteran's private physician stated that, after careful review of the medical records, "it would appear that his unexplained weight gain and vision changes were signs of prediabetes.  He is at higher risk due to family history and race.  He was having symptoms of diabetes prior to his diagnosis.  These symptoms are not related to any other of his current medical conditions."

A VA examination was conducted in October 2007.  The examiner stated his opinion that there is not a 50 percent or better probability that the Veteran's diabetes is etiologically related to his military service.  He stated, "If a record can be found documenting impaired glucose tolerance or glucosuria during times of service this would establish a temporal relationship between military service and type 2 diabetes.  As the veteran's dates of service were at least 25 years predating his diagnosis of type 2 diabetes it is less likely than not that the military service is the cause of his diabetes, despite his assertion that weight gain during the military contributed."

In a November 2007 statement, the Veteran's private physician submitted another letter stating that she had reviewed the medical records, which showed "[v]ision change 20/20 and 20/30" as well as "142lbs to 157lbs w[e]ight gain in a short period which appear[s] to be polyphagia" and "Polyuria possibl[y] brought on by Polydipsia."  It was her opinion that the symptoms in the Veteran's medical records are, "more likely than not to the diabetes are related to military service."  She based her opinion on the "Veteran's race and family history along with his statements that he was told in the military that he was a border-line diabetic."

An April 2008 Board decision, in pertinent part, denied service connection for diabetes mellitus.  In the July 2010 Memorandum decision, the Court stated that the Board failed to provide adequate reasons or bases for its finding that the October 2007 VA examiner's opinion was more probative than the Veteran's private examiner's opinions.

Although the October 2007 VA examiner reports that he reviewed the Veteran's claims file, he did not include any specific discussion of the August 2006 private medical opinion, or the Veteran's contentions that he experienced symptoms of diabetes (including weight gain and vision problems) in service.  The development of facts includes a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, VA adjudication regulations and guidelines provide that "if [an examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2010).  See also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Therefore, a medical opinion is needed to reconcile (with a detailed explanation of the rationale) the conflicting opinions as to whether the Veteran's diabetes mellitus is related to his service.  The consulting physician should specifically explain the rationale for any opinion that conflicts with those provided by the Veteran's private physician in 2006 and 2007, and/or on VA examination in October 2007.  

Regarding the Veteran's claim seeking service connection for lower extremity peripheral neuropathy, this matter is inextricably intertwined with the claim seeking service connection for diabetes mellitus; consideration of this matter must be deferred pending resolution of the diabetes mellitus claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should arrange for the appellant to be examined by an endocrinologist to determine the likely etiology of his diabetes mellitus.  The appellant should be properly notified of the examination and of the consequences of his failure to appear.  His claims file must be reviewed by the examiner in conjunction with the examination.

The examiner should provide an opinion, based upon review of the appellant's pertinent medical history and with consideration of sound medical principles, as to whether it is at least as likely as not (a 50% or better probability) that diabetes mellitus originated during the Veteran's active service or is otherwise etiologically related to his active service.  The examiner should explain the rationale for all opinions expressed and must reconcile all opinions with those provided by the Veteran's private physician in 2006 and 2007, and/or on VA examination in October 2007.

2.  The RO should also undertake any other development it determines to be warranted.

3.  The RO should then readjudicate the claims seeking service connection for diabetes mellitus and lower extremity peripheral neuropathy.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO should issue an appropriate supplemental statement of the case and afford the appellant and his attorney the requisite opportunity to respond.  Thereafter, the case should be returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


